DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
	This action is in response to applicant’s response filed 28 January 2021, which is in response to the USPTO office action mailed 29 October 2020. Claim 21 is added. Claims 1-21 are allowed.

Reasons for Allowance
The following is an examiner's statement of reasons for allowance: The prosecution history and applicant's reply make evident reasons for allowance, satisfying the record "record as a whole" as required by rule 37 CFR 1.104(e). In this case, the substance of applicant's remarks clarifying the claimed invention indicate the reasons claims are patentable over the prior art of record. Further search and consideration was given, however no prior art resulting from the search was found which could fairly teach or suggest the claimed invention. Accordingly, the claims are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Giuseppi Giuliani whose telephone number is (571)270-7128.  The examiner can normally be reached on Monday-Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571)270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GIUSEPPI GIULIANI/Primary Examiner, Art Unit 2165